January 07, 2011

Mr. Jeremy C. Martin
Jeremy C.  Martin, P.C.
1349 Empire Central Drive
Woodview Tower, Suite 600
Dallas, TX 75247-4042

Honorable David James Hanschen
254th District Court
George L. Allen, Sr. Courts Bldg.
600 Commerce St., Suite 340
Dallas, TX 75202
Mr. John Paul McCall Jr.
Attorney at Law
115 S. Tyler #200
Dallas, TX 75208


Mr. Charles E. Miller Jr.
4019 N. Galloway Ave., Ste. D
Mesquite, TX 75150

RE:   Case Number:  10-1011
      Court of Appeals Number:  05-10-01492-CV
      Trial Court Number:  10-16367-R

Style:      IN RE  SARAH KOVICH

Dear Counsel:

      Today the Supreme Court of Texas granted the Unopposed Motion to Abate
Original Proceeding and issued the enclosed abatement order  in  the  above-
referenced case.  The stay order issued  December  14,  2010  is  lifted  in
part.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Carmen Carrasco   |
|   |Urias                 |
|   |Mr. Gary Fitzsimmons  |
|   |Ms. Lisa Matz         |